Love:
This is a proceeding to redetermine a deficiency in estate tax of the estate of Ellen C. Herenden. The amount of the deficiency asserted by the Commissioner is $303.98.
The sole question at issue is whether or not Ellen C. Herenden was. at the date of her death, a nonresident of the United States.
*1273FINDINGS OF FACT.
The petitioner is an Ohio corporation, with its principal office in Cleveland, and is the executor and trustee of the estate of Ellen C. Herenden, deceased.
The decendent was born at Newport, N. Y., in 1864. Her father was a. native of Massachusetts, and her mother a native of New York. The decendent had one brother who resided in New York, who died two years prior to her death. After the death of her brother she had no near relative in the United States.
Some time prior to April 26, 1912, she went to France, and from that time until 1918 she remained abroad most of the time. In 1918 she was in the United States and on or about January 5, 1918, returned to France. On the passport which she obtained at that time for her trip to France, in a statement as to “ Object of Visit,” there is written the word “ Residence.” She never thereafter returned to the United States.
On April 26, 1912, she executed a will, dating the same in Paris, France, which was witnessed by persons then in Paris. On the 7th day of November, 1922, she executed a codicil to that will which was dated at Le Bouscat, France, and witnessed by persons then in Le Bouscat. In both those instruments she described herself as “ Ellen O. Herenden, of Cleveland, Ohio, residing temporarily in France.”
The major portion of her property, during her stay in France, was held and managed for her by the Citizens Savings & Trust Co., the predecessor of the Union Trust Co.
The decedent died in France on December 3, 1922, and her will was duly probated in Cuyahoga County, Ohio. The value of the trust estate on September 22, 1911, was $74,790.06, and on December 3, 1922, was $103,231.98. John C. Armstrong, assistant secretary of the Union Trust Co., from 1917 to date of her death, prepared her income-tax returns and filed same with the collector at Cleveland, Ohio, and paid the taxes there. Those returns were made on the basis that decedent was a resident of Cleveland, Ohio. The Union Trust Co., as executor of her will, obtained an inventory of the personal effects of the decedent at date of her death and that inventory did not contain any item of household furniture.
While in France, her correspondence, was addressed to her,, care of Morgan, Harjes & Co., Paris, France, with some letters addressed to various hotels and sanitariums.
The terms of her will as modified by the codicil, bequeathed her estate—
One hundred dollars, each, to three friends in France.
Two hundred dollars to a friend in England.
One hundred dollars to another friend in England.
*1274A life estate in the net income of her estate to Miss Francis S. Dickerman, residing in Chicago, Ill., and the corpus of the estate, together with the income after the death of Miss Dickerman to the Citizens Savings & Trust Co., of Cleveland, in trust to be held for the benefit of the Cleveland Day Nursery and Free Kindergarten Association, under direction that that association should found, in a suitable location in Cleveland, in a quarter where such work is most needed among the working classes, a day nursery and kindergarten to be named “ Charlotte Herenden Day Nursery and Kindergarten ” in memory of decedent’s mother.
The decedent was a citizen and a resident of the United States at the time of her death.
Judgment will be entered after 15 days’ notice, under Rule 50.